             Case 1:20-mj-00977-DLP Document 2 Filed 11/05/20 Page 1 of 5 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
                                                                   )                 1:20-mj-0977
                    DEEON FLOWERS,                                 )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  October 17, 2020              in the county of                Marion            in the
     Southern          District of            Indiana          , the defendant(s) violated:

            Code Section                                                     Offense Description
Count 1: 18 U.S.C. § 922(g)(1)                  Possession of a Firearm by a Convicted Felon
Count 2: 18 U.S.C. § 922(g)(1)                  Possession of Ammunition by a Convicted Felon




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                                s/Launa K. Hunt
                                                                                              Complainant’s signature

                                                                                     Launa K. Hunt, Special Agent, ATF
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
            WHOHSKRQH             UHOLDEOHHOHFWURQLFPHDQV

Date:     November 5, 2020
                                                                                                 Judge’s signature

City and state:                         Indianapolis, IN                            Doris L. Pryor, U.S. Magistrate Judge
                                                                                               Printed name and title
   Case 1:20-mj-00977-DLP Document 2 Filed 11/05/20 Page 2 of 5 PageID #: 3




                              AFFIDAVIT IN SUPPORT OF
                        APPLICATION FOR CRIMINAL COMPLAINT

    1.      Your Affiant is a Special Agent (SA) with the federal Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), a component of the United States Department of Justice, and has

served in that capacity since September 2014.         Your Affiant is currently assigned to the

Indianapolis Group I Field Office – Achilles Task Force and is charged with investigating

violations of federal firearms, explosives, and arson laws, as well as offenses enumerated in Titles

18 and 26 of the United States Code, for all of which your Affiant has received formal training at

the Federal Law Enforcement Training Center and the ATF National Academy. As a federal agent,

your Affiant is a “federal law enforcement officer” within the meaning of Federal Rule of Criminal

Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws.

    2.      Prior to employment with ATF, your Affiant was employed as a police officer with

the Kokomo (Indiana) Police Department for approximately 10.5 years. As a law enforcement

officer, your Affiant has participated in investigations involving homicides, aggravated batteries,

serious violent felons, firearms, drug trafficking, robberies, and financial crimes, among other

matters. Your Affiant has also testified in judicial proceedings and prosecutions for violations of

comparable state law.

    3.      This affidavit is submitted in support of a criminal complaint charging Deeon

FLOWERS (date of birth XX/XX/1992 and Social Security Number XXX-XX-8490) with

Possession of a Firearm and/or Ammunition By a Prohibited Person in violation of Title 18, United

States Code, Section 922(g)(1). The information contained in the below numbered paragraphs is

either personally known to your Affiant or told to your Affiant by other law enforcement officers.
   Case 1:20-mj-00977-DLP Document 2 Filed 11/05/20 Page 3 of 5 PageID #: 4




                                  Facts Supporting Probable Cause

    4.      On October 17, 2020, officers with the Indianapolis Metropolitan Police Department

(IMPD) were dispatched to investigate a possible kidnapping in the area of 38th Street and

Keystone Avenue. Officers were told a male individual named DEEON FLOWERS took an 11

year old child without the mother’s permission. Officers were also told that FLOWERS was

driving a black Trailblazer, that he was currently at the gas station at 3845 North Keystone Avenue,

and that he was possibly armed.

    5.      IMPD Officer Montgomery located the black Trailblazer at the above mentioned gas

station. A male individual later identified as FLOWERS was sitting in the driver’s seat of the

Trailblazer. There was an 11 year old child in the front passenger seat. FLOWERS exited the

Trailblazer at Officer Montgomery’s request. When FLOWERS was outside the Trailblazer,

Officer Montgomery immediately saw what appeared to be an extended handgun magazine

protruding from FLOWERS’ pocket. Officer Montgomery recovered the magazine, which was

loaded with nine (9) live 9 mm caliber rounds of ammunition.

    6.      Officers observed a small plastic bag containing marijuana in plain view in the front

passenger compartment of the Trailblazer. Officers applied for a search warrant for the Trailblazer,

which was granted.

    7.      During the search of the vehicle, officers located a 9mm Taurus, model G2C bearing

serial number TMT20966 (“the Taurus”) under the front driver’s seat. The Taurus was loaded

with fourteen (14) live 9 mm rounds. Officers also located a loaded PT111 Pro 9mm handgun

magazine containing ten (10) live rounds inside a blue lunch box on the floorboard of the front

passenger side of the Trailblazer.
   Case 1:20-mj-00977-DLP Document 2 Filed 11/05/20 Page 4 of 5 PageID #: 5




    8.       After being read his Miranda rights, FLOWERS stated that the magazine that had

been recovered from his pocket belonged to him. When asked if that magazine belonged to the

Taurus recovered from the vehicle, FLOWERS responded that the gun belonged to his girlfriend.

    9.       An interstate nexus expert with ATF determined that neither the Taurus nor any of the

recovered ammunition was manufactured in the state of Indiana and therefore the firearm and

ammunition had to have been transported or shipped in interstate or foreign commerce.

    10.      A criminal history check revealed FLOWERS has sustained the following convictions

for a crime punishable by more than one (1) year of imprisonment:

         a. Theft, a D felony, under Marion County (Indiana) cause number 49G01-1210-FD-

            073033 on or about March 7, 2013; and/or,

         b. Robbery, a B Felony, under Marion County (Indiana) cause number 49G01-1205-FB-

            029229 on or about July 10, 2012.
        Case 1:20-mj-00977-DLP Document 2 Filed 11/05/20 Page 5 of 5 PageID #: 6




                                                Conclusion

         11.     Based on the facts set forth in this affidavit, your Affiant submits that probable cause

     exists that on October 17, 2020, in the Southern District of Indiana, Deeon FLOWERS, having

     knowingly been convicted of a crime punishable by imprisonment for a term exceeding one year,

     did knowingly possess a firearm and ammunition, said firearm and ammunition having been

     shipped and transported in interstate and foreign commerce, in violation of Title 18, United States

     Code, Section 922(g)(1). I respectfully request this Court issue a Criminal Complaint charging

     FLOWERS accordingly, along with a warrant for his arrest.


                                               /s/ Launa K. Hunt
                                               Launa K. Hunt, Special Agent
                                               Bureau of Alcohol, Tobacco, Firearms, and Explosives

     Attested to by the applicant in accordance with the requirements of

     Fed. Crim. P. 4.1 by telephone.




Date: November 5, 2020
